        Case 6:19-po-00253-JDP Document 7 Filed 09/11/20 Page 1 of 2

 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case No. 6:19-po-00253-JDP
12                      Plaintiff,
13           v.
14    ANTHONY J. LEMAS,
15                      Defendant.                    MOTION TO DISMISS; AND
                                                      ORDER THEREON
16

17

18

19
            The parties having entered into a Deferred Prosecution Agreement, the United States
20
     hereby moves the Court for an order of dismissal without prejudice pursuant to Rule 48 of the
21
     Federal Rules of Criminal Procedure, and by leave of the Court endorsed hereon.
22

23
            Dated: September 10, 2020                     /S/ Sean O. Anderson_________
24
                                                          Sean O. Anderson
25                                                        Legal Officer
                                                          Yosemite National Park
26
27

28
                                                      1
        Case 6:19-po-00253-JDP Document 7 Filed 09/11/20 Page 2 of 2

 1                                                ORDER
 2            Upon application of the United States, good cause having been shown therefor, it is
 3   hereby ordered that the above-referenced matter, United States v. Lemas, 6:19-po-00253-JDP, be
 4   dismissed without prejudice.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      September 10, 2020
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
